Citation Nr: 1003977	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-36 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
traumatic brain injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for traumatic brain 
injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for post traumatic 
brain injury, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Thomas J. Farrell, Attorney at 
Law




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Boise, Idaho.

The Board notes that with respect to the Veteran's tinnitus, 
headache and cognitive disorder claims, these disabilities 
had been previously rated together, under a single rating 
characterized as "head concussion residual, tinnitus."  
During the pendency of the appeal, in a September 2007 rating 
decision, the RO split the head trauma residual disabilities 
into three separate ratings, contemplating tinnitus, 
headaches, and a cognitive disorder.  All three separate 
ratings are a component of the claim on appeal.  


FINDINGS OF FACT

1.  The current 10 percent rating assigned for tinnitus is 
the maximum evaluation authorized under VA's rating criteria.

2.  Residuals of traumatic brain injury include subjective 
complaints of headaches, but no multi-infarct dementia.

3.  A cognitive disorder, post traumatic brain injury, has 
not been productive of multi-infarct dementia.

4.  The Veteran is not precluded from substantially gainful 
employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code, 6260 (2009); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of head injury with headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8045-9304 
(2008).

3.  The criteria for an evaluation in excess of 10 percent 
for a cognitive disorder resulting from a head injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 
8045-9304 (2008).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's headache and cognitive disorder claims arise 
from an appeal of the initial evaluations following the grant 
of service connection for these disabilities.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

With regard to the Veteran's increased-compensation claim for 
tinnitus, the Court of Appeals of Veterans Claims had held 
that § 5103(a) required, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   This decision has 
since been overturned with respect to the requirement that 
notice be provided on the impact of a disability on the 
Veteran's daily life, and also as to the requirement that 
specific information on alternate diagnostic codes be 
provided in certain circumstances.  Vazquez-Flores V. 
Shinseki, 580 F.3d 1270 (2009).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in April 2006 and May 2007 that fully 
addressed all notice elements and were sent prior to the 
respective initial RO decisions in this matter.  The letters 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letters informed the Veteran of what 
type of information and evidence was needed to establish 
disability ratings and effective dates.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  

In this case, service treatment records have been obtained.  
Furthermore, the Veteran was afforded VA examinations in 
April and May 2008 during which the Veteran's history was 
taken down, physiological and psychological testing was 
conducted, and the conclusions reached were consistent with 
the record.  The examinations of the Veteran are found to 
have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Factual Background Relating to Head Injury

Service treatment records show that in February 1970, the 
Veteran was injured when his jeep was thrown off the road by 
an explosion which rendered him unconscious.  Residuals of 
the accident included a right clavicle fracture and 
persistent headaches.  In March 1970, it was determined that 
his headaches were "felt to be on a post-concussion basis" 
and a neurological examination was within normal limits.  
During a nine-day hospitalization, beginning March 7, 1970, 
the Veteran had no further headaches.  On separation 
examination in April 1970, the Veteran's head and ears were 
normal and he was normal neurologically and psychiatrically.  
Bilateral high frequency hearing loss was noted.

Disability Ratings in General

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



1.  Tinnitus

The Veteran is service-connected for tinnitus due to head 
trauma and is assigned a 10 percent rating under Diagnostic 
Codes 8045-6260, effective March 21, 1973.  In his claim, the 
Veteran seeks an evaluation in excess of 10 percent for his 
disability. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003, versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to VA's interpretation 
of its own regulations, which limits a Veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  See 38 C.F.R. §§ 
4.25(b), 4.87, Diagnostic Code 6260 (2008). 

As noted above, the Veteran's service-connected tinnitus has 
been rated under 38 C.F.R. §§ 4.124a, 4.87, Diagnostic Codes 
8045-6260.  Diagnostic Code 6260 provides that a maximum 10 
percent evaluation is warranted for tinnitus.  On a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
If a Veteran is at the maximum evaluation and no other 
criteria are applicable, there is no case in controversy.  In 
order for a claim to proceed, there must be a benefit.  In 
this case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.

The Veteran's tinnitus has been rated under dual Diagnostic 
Codes, to include 38 C.F.R. § 4.124a, Diagnostic Codes 8045 
for residuals of traumatic brain injury.  The Board has 
considered this Diagnostic Code, but finds that the Veteran's 
claimed tinnitus symptoms are more properly considered under 
Diagnostic Code 6260.  Accordingly, it is noted that the 
Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  Headaches

At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating for headaches is an appeal 
from the initial assignment of a disability rating in 
September 2007.  As such, the claim requires consideration of 
the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Here, the disability has not significantly 
changed and a uniform evaluation is called for.

In the rating decision on appeal, service connection was 
granted for the Veteran's headaches due to head trauma, and 
an evaluation of 10 percent, effective May 16, 2005, was 
assigned.  The Veteran's headaches are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC or Code) 8045 for traumatic 
brain injury.

The criteria for evaluating residuals of traumatic brain 
injury were recently revised.  However, these revisions apply 
only to applications for benefits received by VA on or after 
October 23, 2008.  The older criteria will apply to 
applications received by VA before that date, including the 
instant claim.

Under the active criteria, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, are to be rated 10 percent and 
no more under diagnostic code 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities. 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2008).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), multi-infarct 
dementia is manifested by: 

A. Both memory impairment AND one or more of the following 
cognitive disturbances: language disturbance; impaired 
ability to carry out motor activities despite intact motor 
function; failure to recognize or identify objects despite 
intact sensory function; disturbance in executive functioning 
(i.e., planning, organizing, sequencing, abstracting).

B. Cognitive defects, as listed above, each causing 
significant impairment in social or occupational functioning 
and representing a significant decline from a previous level 
of functioning.

C.  Focal neurological signs and symptoms or laboratory 
evidence indicative of cerebrovascular disease that are 
judged to be etiologically related to the disturbance.

In an October 2006 VA examination, the Veteran reported that 
during the preceding 12 months he had experienced headaches 
weekly.  The examiner noted that the Veteran's headaches were 
not typical of migraine headaches as there was no prodrome, 
and none of the usual symptoms of migraines.  The attacks 
were not prostrating and ordinary activity was possible.  The 
Veteran was diagnosed as having a concussion, status post 
closed head injury, with headaches, and the examiner 
concluded that there was no effect on the Veteran's usual 
occupation.

On VA psychiatric examination in October 2006, the Veteran 
indicated that he had some problems with memory and 
concentration and that he tended to lose his chain of thought 
when talking with others.  In spite of these complaints, 
however, it was noted that, on testing, the Veteran generally 
lacked psychological problems.  The examiner indicated that 
the Veteran's post-concussive problems included memory and 
concentration difficulties, sleep problems, irritability, and 
occasional difficulty with impulsivity.

In a VA clinical record in March 2006, the Veteran endorsed 
daily migraine headaches with blurred vision.  In October 
2007, the Veteran reported recurrent headaches which he 
experienced behind the eyes and in the temples.  He also 
reported that he was sometimes nauseated with his headaches.  
Headaches were again reported in December 2007.

During a VA examination in April 2008 computed tomography of 
the brain was normal.  The Veteran was diagnosed with a 
closed head injury with headaches.  The examiner indicated 
that the Veteran's headaches had no significant effects on 
the Veteran's usual occupation, but did prevent him from 
participating in sports or recreation.  There were moderate 
effects on chores, shopping, and bathing.  

During a VA examination in May 2008, the Veteran had no 
obvious cognitive lapses and motor function was within normal 
limits.  He was attentive and maintained appropriate eye 
contact.  The Veteran was alert and fully oriented.  The 
examiner noted that nothing was observed that would suggest 
the existence of delusions or hallucinations and the 
Veteran's memory appeared to be grossly intact within the 
context of the examination.  The examiner indicated that what 
symptoms the Veteran did exhibit, appeared to be exaggerated 
across the board.  Overall, the examiner indicated that 
testing did not support significant problems with cognition.  
Symptoms reported by the Veteran during the examination did 
not correspond well to observations made in notes by mental 
health and other providers in the record.  The examiner 
conclude that the cognitive disorder had been diagnosed 
largely by history, and there did not appear to be any 
decline in functional status that could be associated with 
symptoms previously associated with a cognitive disorder.

In this case, the Veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 9304 
for purely subjective complaints.   Furthermore, a rating in 
excess of 10 percent is not assignable under Diagnostic Code 
9304 as the record does not indicate a diagnosis of multi-
infarct dementia resulting from brain trauma.

The Board has considered whether the Veteran may be entitled 
to a higher rating under another Diagnostic Code.  In 
particular, the Boar has considered a rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 for migraines.  To that end, 
the Board reiterates that a VA examiner in October 2006 
concluded that the Veteran's headaches were not typical of 
migraine headaches as there were none of the usual symptoms 
of migraines, including prodrome.  Accordingly, a rating 
under DC 8100 for migraines is not warranted.

Based on the foregoing, the Board concludes that the severity 
of the Veteran's headaches, post closed head injury, have 
been fully contemplated by the 10 percent rating in effect 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.  
Indeed, the disability picture has not been shown to be 
exceptionally unusual or to involve frequent hospitalization 
or interference with employment.  



3.  Cognitive Disorder

The Veteran's claim of entitlement to a higher rating for a 
cognitive disorder, secondary to a traumatic bring injury, is 
an appeal from the initial assignment of a disability rating 
in September 2007.  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was granted 
service connection for his cognitive disorder and awarded an 
evaluation of 10 percent effective May 16, 2005.  The 
Veteran's cognitive disorder is rated under 38 C.F.R. §§ 
4.124a, 4.130, DC 8045-9304.  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  Here, the use of DCs 
8045-9304 reflects that the Veteran's disorder is related to 
a brain disease due to trauma.

As indicated above, the Veteran's claim is subject to the 
pre-revision version of DC 8045.  Pursuant to these criteria, 
ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).  Also 
as indicated above, the there is no evidence of record 
documenting that the Veteran has multi-infarct dementia such 
as to warrant a rating in excess of 10 percent.  

In the absence of multi-infarct dementia resulting from brain 
trauma, the Veteran is not entitled to a rating in excess of 
10 percent under Diagnostic Code 8045.  Based on the 
foregoing, the Board concludes that the Veteran's cognitive 
disorder has been 10 percent disabling throughout the period 
on appeal.  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating has 
been considered, however the Board finds that such a referral 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  Indeed, the disability picture has not been 
shown to be exceptionally unusual or to involve frequent 
hospitalization or interference with employment, based on the 
conclusions of the VA examiners, which are found more 
probative than the Veteran's statements on this point since 
they were based on objective evaluation.  

4.  TDIU

The Veteran has claimed entitlement to a total rating based 
on unemployability due to service-connected disabilities 
(TDIU).  A claim of TDIU may be granted if the service-
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.

Under § 4.16(a), a total disability rating for compensation 
may be assigned provided that, where there is only one 
disability, it is ratable at 60 percent or more and where 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent.  For these purposes, disabilities resulting from 
common etiology or a single accident shall be considered as 
on disability.  38 C.F.R. § 4.16(a) (2009).

In this case, the Veteran has been awarded ratings of 10 
percent for right clavicle fracture, tinnitus, headaches, and 
cognitive disorder, all relating to a single in-service 
accident.  These disabilities stem from the same accident and 
result in a combined rating of 30 percent.  Although the 
Veteran does not meet the threshold percentage standards of 
38 C.F.R. § 4.16(a), the Veteran may still be entitled to 
TDIU under 38 C.F.R. § 4.16(b).

The Veteran was most recently employed as a truck driver in 
September 2007.  During an April 2008 VA examination, the 
Veteran stated that he no longer works due to headaches.  
Examination notes state that the Veteran's service connected 
right clavicle fracture and headaches have no significant 
effect on his occupational capacity.

In a VA examination of November 2006, the Veteran reported 
that he had temporarily lost his job as a truck driver in 
August 2006 due to a conviction for driving under the 
influence.  The examiner noted that his "brain syndrome" 
had a mild to moderate affect on the Veteran's occupational 
functioning.

Notations throughout the record indicate that the Veteran has 
a history of substance abuse and sleep problems.  June 2007 
letters from a former employer, coworker, and friend indicate 
that the Veteran's primary occupational shortcoming have been 
his poor communication skills and lack of dependency.  
Observations of some memory loss and confusion were also 
reported.

The Board recognizes that the Veteran has not been employed 
since September 2007.  A review of the evidence of record, 
shows that in spite of the Veteran's April 2008 claim that 
his unemployment was due to headaches, examination by a 
competent medical practitioner revealed his headaches have no 
significant effect on his occupational capacity.  Although 
the Veteran's "brain syndrome" was found to have a mild to 
moderate affect on the Veteran's occupational functioning, 
this does not indicate that the Veteran is unable to secure 
and follow a substantially gainful occupation.  38 C.F.R. § 
4.16(b) (2009).

In conclusion, the competent evidence of record fails to show 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the 
appeal is denied.


						(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A higher evaluation for headaches, post traumatic brain 
injury, currently rated as 10 percent disabling, is denied.

A higher evaluation for cognitive disorder, post traumatic 
brain injury, currently rated as 10 percent disabling, is 
denied.

Total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


